Citation Nr: 0510709	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the right upper extremity.  

2.  Entitlement to service connection for cold injury 
residuals of the left upper extremity.  

3.  Entitlement to service connection for cold injury 
residuals of the right lower extremity.  

4.  Entitlement to service connection for cold injury 
residuals of the left lower extremity.  

5.  Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1951 to December 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which denied 
service connection for bilateral defective hearing and cold 
injury residuals involving all the extremities.  

The Board will render a decision herein on the cold injury 
residuals service connection appellate issues.  The remaining 
appellate issue involving bilateral defective hearing is 
addressed in the REMAND portion of the decision below and 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that appellant has cold 
injury residuals involving both lower extremities that are 
related to wartime service.

2.  It has not been shown, by credible, competent evidence, 
that appellant presently has any cold injury residuals 
involving the upper extremities.




CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt, cold injury 
residuals involving both lower extremities were incurred in 
appellant's wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Appellant does not have any cold injury residuals 
involving the upper extremities that were incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's award herein on the issues of 
entitlement to service connection for cold injury residuals 
involving the lower extremities, the evidentiary record is 
obviously adequate, since this is a complete grant of those 
issues.  

With regards to the issues of entitlement to service 
connection for cold injury residuals involving the upper 
extremities, there has been a significant change in the law 
during the pendency of the appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 
C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal involving the claimed cold injury residuals of 
the upper extremities, although the RO diligently sought 
appellant's service medical records, the National Personnel 
Records Center (NPRC) responded that a search for such 
records, including abstracts of records compiled by the 
Office of the Surgeon General (SGO), had proven fruitless, 
due to his records apparently destroyed in the infamous 1973 
fire at that records center.  Thus, the evidentiary record in 
this case unfortunately does not include any available 
service medical records.  Additionally, after issuance of a 
March 2003 VCAA letter and the RO's written request for 
pertinent evidence, appellant submitted certain private 
medical records dated decades after service.  In July 2003, a 
VA examination was conducted primarily for the purpose of 
obtaining medical opinion as to whether any cold injury 
residuals of the extremities were manifested and, if so, were 
they likely related to appellant's service.  

Additionally, appellant was issued a Statement of the Case, 
which included relevant laws and regulations, discussion of 
relevant clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, the 
March 2003 VCAA letter was issued prior to the July 2003 
rating decision on appellant's claim in question and 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose as to the claimed cold injury 
residuals involving the upper extremities.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
and Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the service connection appellate issues involving upper 
extremities cold injury residuals.

In deciding the cold injury residuals service connection 
issues on appeal, the Board will consider applicable 
statutory and regulatory provisions, including the following:  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 

It is asserted, in essence, that appellant has frostbite 
residuals of the extremities that were caused by cold 
exposure during wartime service in Korea.  In a June 2003 
written statement, he alleged that he served in Korea from 
February to December 1952.  Appellant's service records 
indicate that during his March 1951-December 1952 service 
period, he served in Korea for approximately ten months; that 
he was assigned to an antiaircraft gun battalion and had a 
military occupational specialty number "1603" (antiaircraft 
artillery chief); and that he was awarded Korean and United 
Nations Service Medals.  

An initial application for VA disability benefits was not 
received until February 2003, decades after service, wherein 
appellant alleged treatment in Korea for the claimed 
frostbite residuals of the extremities.  Although the RO 
diligently sought appellant's service medical records, NPRC 
responded that a search for any service medical records and 
SGO records had proved fruitless, due to his records 
apparently destroyed by fire at that records center.  In 
response to the RO's request for any alternative documents or 
evidence relative to the claimed disabilities, appellant 
submitted certain private medical records dated from July 
2001 to November 2002, dated decades after service, which did 
not include any complaints, findings, or diagnoses pertaining 
to the claimed disability.  Additionally, he submitted 
certain Xeroxed photographs, apparently purporting to show 
him in Korea during wintertime.  

In July 2003, a VA examination was conducted primarily for 
the purpose of obtaining medical opinion as to whether any 
cold injury residuals of the extremities were manifested and, 
if so, were they likely due to appellant's Korean service.  
On that July 2003 VA examination, appellant's medical history 
included hypertension and gout of the large toes.  He was a 
retired electrician.  Appellant reported having been in 
combat in Korea; that he had sustained cold injuries to the 
extremities, greater in the feet than the hands; that he 
recalled having had itching of the feet, edema, and heavy 
scaling, but no "significant" symptoms involving the hands; 
and he denied receiving any treatment at that time or since 
then.  His current symptoms involving the feet included 
hyperhidrosis, paresthesias, numbness, tingling, and burning 
sensation; thickening/darkness of the toenails; edema; a 
feeling of cold feet even when it was warm out; and aching 
feet on ambulation.  Clinically, he was described as 
moderately obese with a stilted gait.  The feet had dry, 
flaky skin with thickness/darkening of the toes.  Pedal 
pulses were "2+", bilaterally.  The lower extremities had 
decreased hair growth.  There were no complaints of hand 
discomfort and ranges of hand motion were described as good.  
X-rays of the feet were interpreted as showing mild hallux 
valgus deformities of the 1st metatarsophalangeal joints; 
small erosions at the left 1st metatarsal head, possibly due 
to gout; hammertoes of the 2nd, 3rd, 4th, and 5th toes of the 
feet; and small spurs at the posterior inferior margins of 
the calcanei.  

A significant positive piece of evidence is the fact that the 
diagnosis rendered on said July 2003 VA examination was 
"[s]tatus post cold injury to hands and feet with 
symptomatic clinical symptoms secondary to cold injury to the 
feet...manifested by numbness, tingling and burning 
sensation."  In other words, the examiner opined that 
appellant currently has cold injury residuals involving the 
feet.  Said medical opinion has not been rebutted by any 
other competent clinical evidence.  In light of the fact that 
the only recorded history in the record as to the onset of a 
cold injury to the extremities pertained to service onset, 
and that the examiner was responding to a question as to 
whether any cold injury residuals were likely due to 
appellant's service, it is a reasonable inference that the 
diagnosed cold injury residuals involving the feet had an in-
service onset.  Additionally, appellant's history of in-
service cold injury to the feet appears consistent with the 
nature and circumstances of his service during wartime with 
an antiaircraft artillery gun battalion in Korea, which 
reportedly included service during wintertime.

In Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Court held that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment.  As the Court also has stated in 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."

Additionally, the Court explained in Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990), that "[b]y reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility."  Resolving all 
reasonable doubt in appellant's favor, it is the Board's 
opinion that it is not unreasonable to conclude that the 
positive evidence is at least in relative equipoise with any 
negative evidence as to whether appellant has cold injury 
residuals involving the lower extremities that are related to 
service versus post-service cause.  Therefore, service 
connection for cold injury residuals involving the lower 
extremities is granted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

However, with respect to the issue of service connection for 
cold injury residuals involving the upper extremities, the 
negative evidence includes the fact that even assuming that 
appellant may have had frostbite of the hands during service 
as alleged, there is no post-service clinical evidence of any 
chronic cold injury residuals involving the upper 
extremities.  In fact, on said VA examination, appellant 
denied any symptoms involving the hands and a chronic upper 
extremity disability was neither clinically reported nor 
diagnosed.  Clearly, the evidentiary record, including that 
medical opinion, persuasively suggests that any in-service 
frostbite of the upper extremities was an acute and 
transitory condition that resolved during service, since no 
cold injury residuals involving the upper extremities was 
clinically shown post service.  In Brammer, at 3 Vet. App. 
225, the Court held that, referring to the veteran in that 
case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that there is no competent evidence 
indicating that the appellant currently has any cold injury 
residuals involving the upper extremities.  As such, there 
are no cold injury residuals involving the upper extremities 
to service connect.



ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for cold injury residuals of the lower 
extremities is granted.  To this extent, the appeal is 
allowed.  

Service connection for cold injury residuals of the upper 
extremities is denied.  To this extent, the appeal is 
disallowed.  


REMAND

Although the RO arranged for an examination to be conducted 
with medical opinion rendered on the other service connection 
appellate issues, this was not arranged for the bilateral 
defective hearing service connection issue.  In light of the 
fact that appellant's service medical records are reportedly 
unavailable due to fire-related destruction, in order to 
extend every equitable consideration to the claim at issue, 
it is the Board's opinion that an appropriate VA audiologic 
examination should be arranged with medical opinion rendered 
as to the etiology of any defective hearing that may be 
manifested.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With respect to the issue of 
service connection for bilateral 
defective hearing, the RO should 
arrange an appropriate VA audiologic 
examination.  The examiner should 
review the entire claims folder, 
examine appellant, and express 
opinion, including degree of 
probability in terms of is it at 
least as likely as not (i.e., is 
there at least a 50 percent 
probability) as to the following:  
What is the approximate date of 
onset of any hearing loss, if any, 
that may be currently manifested and 
its etiology (i.e., is any currently 
manifested hearing loss causally or 
etiologically related to appellant's 
active service (versus other 
causes))?

The examination report should 
contain an adequate history, as well 
as clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for medical 
conclusions rendered.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner in the report.

2.  The RO should review any 
additional evidence and readjudicate 
the defective hearing disability 
service connection appellate issue, 
under all appropriate statutory and 
regulatory provisions and legal 
theories.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


